
	

113 HR 5301 IH: American Renewable Energy and Efficiency Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5301
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Welch (for himself and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title VI of the Public Utility Regulatory Policies Act of 1978 to establish a Federal
			 renewable electricity standard for retail electricity suppliers and a
			 Federal energy efficiency resource standard for electricity and natural
			 gas suppliers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the American Renewable Energy and Efficiency Act.
		2.Federal renewable electricity standardTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended
			 by adding after section 609 (7 U.S.C. 918c) the following:
			
				610.Federal renewable electricity standard
					(a)FindingsCongress finds that—
						(1)118 countries have national goals for renewable electricity production and 30 States and the
			 District of Columbia have enacted mandatory renewable electricity
			 standards;
						(2)the Federal renewable electricity standard established by this section establishes a market-based
			 policy to create ongoing competition among renewable electricity
			 generators across the United States and provide the greatest quantity of
			 clean electricity for the lowest price; and
						(3)the United States has vast wind, solar, hydropower, biomass, and geothermal resources that—
							(A)are renewable;
							(B)are dispersed widely across different regions of the United States; and
							(C)can be harnessed to generate a significant share of electricity in the United States.
							(b)DefinitionsIn this section:
						(1)Brownfield site generation facilityThe term brownfield site generation facility means a facility that—
							(A)generates renewable electricity; and
							(B)occupies a brownfield site (as that term is defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)).
							(2)Distributed renewable generation facilityThe term distributed renewable generation facility means a facility that—
							(A)generates renewable electricity;
							(B)primarily serves one or more electric consumers at or near the facility site; and
							(C)has not more than 2 megawatts in capacity.
							(3)Federal renewable electricity creditThe term Federal renewable electricity credit means a credit, representing 1 megawatt hour of renewable electricity, issued pursuant to
			 subsection (f).
						(4)Indian landThe term Indian land means—
							(A)any land within the limits of any Indian reservation, pueblo, or rancheria;
							(B)any land not within the limits of any Indian reservation, pueblo, or rancheria, title to which was
			 on the date of enactment of this section held by—
								(i)the United States for the benefit of any Indian tribe or individual; or
								(ii)any Indian tribe or individual subject to restriction by the United States against alienation;
								(C)any dependent Indian community; or
							(D)any land conveyed under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to any
			 Native Corporation (as that term is defined in section 3 of that Act (43
			 U.S.C. 1602)).
							(5)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community (including any Native
			 village, Regional Corporation, or Village Corporation (as those terms are
			 defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1602))) that is recognized as eligible for the special programs and
			 services provided by the United States to Indians because of their status
			 as Indians.
						(6)Qualified hydropowerThe term qualified hydropower means—
							(A)energy produced from increased efficiency achieved, or additions of capacity made, on or after
			 January 1, 2001, at a hydroelectric facility that—
								(i)was placed in service before that date; and
								(ii)does not include additional energy generated as a result of operational changes not directly
			 associated with efficiency improvements or capacity additions; or
								(B)energy produced from generating capacity added to a dam on or after January 1, 2001, if the
			 Commission certifies that—
								(i)the dam—
									(I)was placed in service before the date of enactment of this section;
									(II)was operated for flood control, navigation, or water supply purposes; and
									(III)was not producing hydroelectric power prior to the addition of the capacity; and
									(ii)the hydroelectric project installed on the dam—
									(I)is licensed or is exempt from licensing by the Commission;
									(II)is in compliance with—
										(aa)the terms and conditions of the license or exemption; and
										(bb)other applicable legal requirements for the protection of environmental quality, including
			 applicable fish passage requirements; and
										(III)is operated so that the water surface elevation at any given location and time that would have
			 occurred in the absence of the hydroelectric project is maintained,
			 subject to any license or exemption requirements that require changes in
			 water surface elevation for the purpose of improving the environmental
			 quality of the affected waterway.
									(7)Qualified renewable biomassThe term qualified renewable biomass means renewable biomass that, when combusted, yields, on a weighted-average basis, a 50-percent
			 reduction in lifecycle greenhouse gas emissions (as defined in section
			 4(a) of the American Renewable Energy and Efficiency Act) per unit of useful energy, as compared to the operation of a combined cycle natural gas electric
			 generating facility using the most efficient commercially available
			 technology, when calculated over a 20-year life cycle.
						(8)Renewable biomassThe term renewable biomass means—
							(A)crops, crop byproducts, or crop residues harvested from actively managed or fallow agricultural
			 land that is—
								(i)nonforested; and
								(ii)cleared prior to the date of enactment of this section;
								(B)planted trees, brush, slash, and all residues from an actively managed tree farm located on
			 non-Federal land cleared prior to the date of enactment of this section;
							(C)precommercial-sized thinnings, slash, brush, and residue from milled trees, from forested land that
			 is not—
								(i)old-growth or mature forest;
								(ii)identified under a State natural heritage program as rare, imperiled, or critically imperiled; or
								(iii)Federal land;
								(D)algae;
							(E)nonhazardous plant matter derived from waste—
								(i)including separated yard waste, landscape right-of-way trimmings, or food waste; but
								(ii)not including municipal solid waste, recyclable waste paper, painted, treated or pressurized wood,
			 or wood contaminated with plastic or metals;
								(F)animal waste or animal byproducts, including products of animal waste digesters;
							(G)vegetative matter removed from within 200 yards of any manmade structure or campground; and
							(H)slash and precommercial-sized thinnings harvested—
								(i)in environmentally sustainable quantities, as determined by the appropriate Federal land manager;
			 and
								(ii)from National Forest System land or public lands (as defined in section 103 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1702)), other than—
									(I)components of the National Wilderness Preservation System established under the Wilderness Act (16
			 U.S.C. 1131 et seq.);
									(II)Wilderness Study Areas, as identified by the Bureau of Land Management;
									(III)inventoried roadless areas and all unroaded areas of at least 5,000 acres;
									(IV)old growth and late seral stands;
									(V)components of the National Landscape Conservation System administered by the Bureau of Land
			 Management; and
									(VI)national monuments.
									(9)Renewable electricityThe term renewable electricity means electricity generated (including by means of a fuel cell) from a renewable energy resource.
						(10)Renewable energy resourceThe term renewable energy resource means each of the following:
							(A)Wind energy.
							(B)Solar energy.
							(C)Geothermal energy.
							(D)Qualified renewable biomass.
							(E)Biogas derived from qualified renewable biomass.
							(F)Biofuels derived from qualified renewable biomass.
							(G)Qualified hydropower.
							(H)Marine and hydrokinetic renewable energy (as defined in section 632 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17211)).
							(I)Landfill gas.
							(11)Retail electric supplier
							(A)In generalThe term retail electric supplier means, for any calendar year, an electric utility that sells not fewer than 1,000,000 megawatt
			 hours of electric energy to electric consumers for purposes other than
			 resale during the preceding calendar year.
							(B)Inclusions and limitationsFor purposes of determining whether an electric utility qualifies as a retail electric supplier
			 under subparagraph (A)—
								(i)the sales made by any affiliate of the electric utility to electric consumers, other than sales to
			 lessees or tenants of the affiliate, for purposes other than resale shall
			 be considered to be sales made by the electric utility; and
								(ii)sales made by the electric utility to an affiliate, lessee, or tenant of the electric utility shall
			 not be treated as sales to electric consumers.
								(C)AffiliateIn this paragraph, the term affiliate when used in relation to a person, means another person that directly or indirectly owns or
			 controls, is owned or controlled by, or is under common ownership or
			 control with, that person, as determined under regulations promulgated by
			 the Commission.
							(12)Retail electric supplier's base quantityThe term retail electric supplier's base quantity means the total quantity of electric energy sold by the retail electric supplier, expressed in
			 megawatt hours, to electric customers for purposes other than resale
			 during the relevant calendar year, excluding—
							(A)electricity generated by a hydroelectric facility, other than qualified hydropower; and
							(B)electricity generated by the combustion of municipal solid waste.
							(13)Retire and retirementThe terms retire and retirement with respect to a Federal renewable electricity credit, means to disqualify the credit for any
			 subsequent use under this section, regardless of whether the use is a
			 sale, transfer, exchange, or submission in satisfaction of a compliance
			 obligation.
						(c)Annual compliance obligationExcept as otherwise provided in subsection (g), for each of calendar years 2015 through 2040, not
			 later than March 31 of the following calendar year, each retail electric
			 supplier shall submit to the Commission a quantity of Federal renewable
			 electricity credits that is equal to at least the annual target of the
			 retail electric supplier under subsection (e).
					(d)Establishment of program
						(1)In generalNot later than 1 year after the date of enactment of this section, the Commission shall promulgate
			 regulations to implement and enforce the requirements of this section.
						(2)ConsiderationsIn promulgating regulations under paragraph (1), the Commission shall, to the maximum extent
			 practicable—
							(A)preserve the integrity and incorporate best practices of existing State and tribal renewable
			 electricity programs;
							(B)rely on existing and emerging State, tribal, or regional tracking systems that issue and track
			 non-Federal renewable electricity credits; and
							(C)cooperate with States and Indian tribes—
								(i)to facilitate coordination between State, tribal, and Federal renewable electricity programs; and
								(ii)to minimize administrative burdens and costs to retail electric suppliers.
								(e)Annual compliance requirement
						(1)Annual targetsFor each of calendar years 2015 through 2040, the annual target of a retail electric supplier shall
			 be equal to the product obtained by multiplying—
							(A)the required annual percentage for that calendar year under paragraph (2); and
							(B)the retail electric supplier's base quantity for that calendar year.
							(2)Required annual percentage
							(A)Calendar years 2015 through 2040Subject to subparagraph (B), for each of calendar years 2015 through 2040, the required annual
			 percentage shall be as follows:
								
									
											Required annual
											Year:percentage:
										
											20156
											20167
											20179
											201811
											201913
											202015
											202117
											202219
											202321
											202423
											2025–204025.
							(B)Increase authorized for calendar years 2026 through 2040The Commission may issue orders increasing the required annual percentage amounts for each of
			 calendar years 2026 through 2040 to reflect the maximum achievable level
			 of renewable electricity generation potential, taking into account
			 regional resource availability, economic feasibility, and technological
			 capability.
							(f)Federal renewable electricity credits
						(1)In general
							(A)Issuance; tracking; verificationThe regulations promulgated under this section shall include provisions governing the issuance,
			 tracking, and verification of Federal renewable electricity credits.
							(B)Credit ratioExcept as provided in paragraphs (2) through (4), the Commission shall issue to each generator of
			 renewable electricity, 1 Federal renewable electricity credit for each
			 megawatt hour of renewable electricity generated by the generator after
			 December 31, 2014.
							(C)Serial numberThe Commission shall assign a unique serial number to each Federal renewable electricity credit.
							(2)Generation from certain State renewable electricity programs
							(A)In generalIf renewable electricity is generated with the support of payments from a retail electric supplier
			 pursuant to a State renewable electricity program (whether through State
			 alternative compliance payments or through payments to a State renewable
			 electricity procurement fund or entity), the Commission shall issue
			 Federal renewable electricity credits to the retail electric supplier for
			 the portion of the relevant renewable electricity generation that is
			 attributable to payments made by the retail electric supplier, as
			 determined pursuant to regulations promulgated by the Commission.
							(B)Remaining portionFor any remaining portion of the relevant renewable electricity generation, the Commission shall
			 issue Federal renewable electricity credits to the generator, as provided
			 in paragraph (1), except that not more than 1 Federal renewable
			 electricity credit shall be issued for the same megawatt hour of
			 electricity.
							(C)State guidanceIn determining how Federal renewable electricity credits will be apportioned among retail electric
			 suppliers and generators under this paragraph, the Commission shall
			 consider information and guidance issued by the applicable one or more
			 States.
							(3)Certain power sales contractsExcept as otherwise provided in paragraph (2), if a generator has sold renewable electricity to a
			 retail electric supplier under a contract for power from a facility placed
			 in service before the date of enactment of this section, and the contract
			 does not provide for the determination of ownership of the Federal
			 renewable electricity credits associated with the generation, the
			 Commission shall issue the Federal renewable electricity credits to the
			 retail electric supplier for the duration of the contract.
						(4)Credit multipliers
							(A)In generalExcept as provided in subparagraph (B), the Commission shall issue—
								(i)not more than 3 Federal renewable electricity credits for each megawatt hour of renewable
			 electricity generated by a distributed renewable generation facility;
								(ii)not more than 2 Federal renewable electricity credits for each megawatt hour of renewable
			 electricity generated on Indian land; and
								(iii)not more than 2 Federal renewable electricity credits for each megawatt hour of renewable
			 electricity generated by a brownfield site generation facility.
								(B)AdjustmentExcept as provided in subparagraph (C), not later than January 1, 2017, and not less frequently
			 than every 4 years thereafter, the Commission shall review the effect of
			 this paragraph on the aggregate quantity of renewable electricity produced
			 under the standard and shall, as necessary and after providing 1 year of
			 notice, reduce the number of Federal renewable electricity credits per
			 megawatt hour issued under this paragraph for any given energy source or
			 facility, but not below one, to ensure that the number is no higher than
			 the Commission determines is necessary—
								(i)to incentivize incremental renewable energy generation on Indian land and brownfield sites; and
								(ii)to make distributed renewable generation facilities cost competitive with other sources of
			 renewable electricity generation.
								(C)Facilities placed in service after enactment
								(i)In generalFor any renewable generation facility placed in service after the date of enactment of this
			 section, subparagraph (B) shall not apply for the first 10 years after the
			 date on which the facility is placed in service.
								(ii)Initial periodFor each year during the 10-year period described in clause (i), the Commission shall issue to the
			 facility the same number of Federal renewable electricity credits per
			 megawatt hour as are issued to that facility in the year in which the
			 facility is placed in service.
								(iii)Subsequent periodAfter the 10-year period described in clause (i), the Commission shall issue Federal renewable
			 electricity credits to the facility in accordance with subparagraph (B).
								(5)Credits based on qualified hydropowerFor purposes of this subsection, the number of Federal renewable electricity credits issued for
			 qualified hydropower shall be calculated—
							(A)based solely on the increase in average annual generation directly resulting from the efficiency
			 improvements or capacity additions described in subsection (a)(6)(A); and
							(B)using the same water flow information used to determine a historic average annual generation
			 baseline for the hydroelectric facility, as certified by the Commission.
							(6)Generation from mixed renewable and nonrenewable resourcesIf electricity is generated using both a renewable energy resource and an energy source that is not
			 a renewable energy resource (such as cofiring of renewable biomass and
			 fossil fuel), the Commission shall issue Federal renewable electricity
			 credits based on the proportion of the electricity that is attributable to
			 the renewable energy resource.
						(7)Prohibition against double-countingThe Commission shall ensure that—
							(A)no Federal renewable electricity credit is used more than once for compliance with this section;
			 and
							(B)except as provided in paragraph (4), not more than 1 Federal renewable electricity credit is issued
			 for any megawatt hour of renewable electricity.
							(8)TradingThe lawful holder of a Federal renewable electricity credit may—
							(A)sell, exchange, or transfer the credit;
							(B)submit the credit for compliance under subsection (c); or
							(C)submit the credit for retirement by the Commission.
							(9)Banking
							(A)In generalA Federal renewable electricity credit may be submitted in satisfaction of the compliance
			 obligation under subsection (c) for the compliance year in which the
			 credit was issued or for any of the 3 immediately subsequent compliance
			 years.
							(B)RetirementThe Commission shall retire any Federal renewable electricity credit that has not been retired by
			 April 2 of the calendar year that is 3 years after the calendar year
			 during which the credit was issued.
							(10)RetirementThe Commission shall retire a Federal renewable electricity credit immediately upon submission by
			 the lawful holder of the credit, whether in satisfaction of a compliance
			 obligation under subsection (c) or for another reason.
						(g)Alternative compliance payments
						(1)In generalA retail electric supplier may satisfy the requirements of subsection (c) in whole or in part by
			 submitting in accordance with this subsection, in lieu of each Federal
			 renewable electricity credit that would otherwise be due, a payment equal
			 to $50, adjusted for inflation on January 1 of each year following
			 calendar year 2015, in accordance with regulations promulgated by the
			 Commission.
						(2)Payment to State funds
							(A)In generalExcept as otherwise provided in this paragraph, payments made under this subsection shall be made
			 directly to one or more States in which the retail electric supplier sells
			 electric energy, in proportion to the portion of the retail electric
			 supplier's base quantity that is sold within each applicable State, if—
								(i)the payments are deposited directly into a fund of the State treasury established for that purpose;
			 and
								(ii)the State uses the funds in accordance with paragraphs (3) and (4).
								(B)NoncomplianceIf the Commission determines that a State is in substantial noncompliance with paragraph (3) or
			 (4), the Commission shall direct that any future alternative compliance
			 payments that would otherwise be paid to the State under this subsection
			 shall instead be paid to the Commission and deposited in the Treasury.
							(3)State use of fundsAs a condition of receipt of alternative compliance payments under this subsection, a State shall
			 use the payments exclusively for—
							(A)deploying technologies that generate electricity from renewable energy resources; or
							(B)implementing cost-effective energy efficiency programs to achieve energy savings.
							(4)Reporting
							(A)In generalAs a condition of receipt of alternative compliance payments pursuant to this subsection, a State
			 shall submit to the Commission an annual report, in accordance with
			 regulations promulgated by the Commission, containing a full accounting of
			 the use of the payments, including a detailed description of the
			 activities funded by the payments and demonstrating compliance with the
			 requirements of this subsection.
							(B)DeadlineA State shall submit a report under this paragraph—
								(i)not later than 1 year after the date on which the first alternative compliance payment is received;
			 and
								(ii)every 1 year thereafter until all alternative compliance payments are expended.
								(h)Information collection
						(1)In generalThe Commission may require any retail electric supplier, renewable electricity generator, or any
			 other entity that the Commission determines appropriate, to provide any
			 information the Commission determines appropriate to carry out this
			 section.
						(2)Failure to submit; false or misleading informationAny entity required to submit information under paragraph (1) that fails to submit the information
			 or submits false or misleading information shall be in violation of this
			 section.
						(i)Enforcement and judicial review
						(1)Failure to submit creditsIf any person fails to comply with the requirements of subsection (c) or (g), the person shall be
			 liable to pay to the Commission a civil penalty equal to the product
			 obtained by multiplying—
							(A)double the alternative compliance payment calculated under subsection (g)(1); and
							(B)the aggregate quantity of Federal renewable electricity credits or equivalent alternative
			 compliance payments that the person failed to submit in violation of the
			 requirements of subsections (c) and (g).
							(2)EnforcementThe Commission shall assess a civil penalty under paragraph (1) in accordance with the procedures
			 described in section 31(d) of the Federal Power Act (16 U.S.C. 823b(d)).
						(3)Violation of requirement of regulations or orders
							(A)In generalAny person who violates or fails or refuses to comply with any requirement of a regulation
			 promulgated or order issued under this section shall be subject to a civil
			 penalty under section 316A(b) of the Federal Power Act (16 U.S.C.
			 825o–1(b)).
							(B)AssessmentThe penalty under subparagraph (A) shall be assessed by the Commission in the same manner as in the
			 case of a violation referred to in section 316A(b) of that Act.
							(4)Judicial review
							(A)In generalAny person aggrieved by a final action taken by the Commission under this section, other than the
			 assessment of a civil penalty under paragraphs (1) through (3), may use
			 the procedures for review described in section 313 of the Federal Power
			 Act (16 U.S.C. 825l).
							(B)ReferenceFor purposes of this paragraph, references to an order in section 313 of that Act shall be
			 considered to refer also to all other final actions of the Commission
			 under this section other than the assessment of a civil penalty under
			 paragraphs (1) through (3).
							(j)AdministrationNothing in this section—
						(1)diminishes or qualifies any authority of a State, a political subdivision of a State, or an Indian
			 tribe—
							(A)to adopt or enforce any law or regulation respecting renewable electricity, including any law or
			 regulation establishing requirements that are more stringent than those
			 established by this section, provided that no such law or regulation may
			 relieve any person of any requirement otherwise applicable under this
			 section; or
							(B)to regulate the acquisition and disposition of Federal renewable electricity credits by retail
			 electric suppliers within the jurisdiction of the State, political
			 subdivision, or Indian tribe, including the authority to require the
			 retail electric supplier to acquire and submit to the Commission for
			 retirement Federal renewable electricity credits in excess of those
			 submitted under this section; or
							(2)affects the application of or the responsibility for compliance with any other provision of law or
			 regulation, including environmental and licensing requirements.
						(k)SunsetThe authority provided by this section expires on December 31, 2041..
		3.Clarifying state authority to adopt renewable energy incentivesSection 210 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3) is amended by
			 adding at the end the following:
			
				(o)Clarification of State authority To adopt renewable energy incentives
					(1)Definition of State-approved production incentive programIn this subsection, the term State-approved production incentive program means a requirement imposed pursuant to State law or by a State regulatory authority acting within
			 its authority under State law that an electric utility purchase renewable
			 energy (as defined in section 609(a)) at a specified rate.
					(2)State authority to adopt renewable energy incentivesNotwithstanding any other provision of this Act or the Federal Power Act (16 U.S.C. 791a et seq.),
			 a State legislature or regulatory authority may set the rates for a sale
			 of electric energy by a facility generating electric energy from renewable
			 energy sources pursuant to a State-approved production incentive program
			 under which the facility voluntarily participates in the State-approved
			 production incentive program..
		4.Guidelines for determining qualified renewable biomass
			(a)DefinitionsIn this section:
				(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
				(2)Lifecycle greenhouse gas emissions
					(A)In generalThe term lifecycle greenhouse gas emissions means the aggregate quantity of greenhouse gas emissions, adjusted to account for the relative
			 global warming potential of the emissions relative to all greenhouse gas
			 emissions.
					(B)InclusionsFor purposes of subparagraph (A), the term greenhouse gas emissions includes—
						(i)direct emissions; and
						(ii)significant indirect emissions, including from—
							(I)land use changes and temporal changes in forest carbon sequestration;
							(II)biomass harvests, regrowth, and avoided decomposition related to the full fuel lifecycle, including
			 all stages of fuel and feedstock production and distribution; and
							(III)feedstock generation or extraction through the distribution and delivery of the finished fuel to
			 the ultimate consumer.
							(b)GuidelinesNot later than 1 year after the date of enactment of this Act, the Administrator shall, recognizing
			 the recommendations of and coordinating with the Scientific Advisory Board
			 of the Environmental Protection Agency regarding the accounting of
			 biogenic carbon dioxide emissions and after notice and public comment,
			 issue guidelines for calculating lifecycle greenhouse gas emissions for
			 renewable biomass (as that term is defined in section 610(b) of the Public
			 Utility Regulatory Policies Act of 1978).
			5.Energy efficiency resource standard for retail electricity and natural gas suppliers
			(a)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) (as amended
			 by section 2) is amended by adding after section 610 the following:
				
					611.Federal energy efficiency resource standard for retail electricity and natural gas suppliers
						(a)FindingsCongress finds that—
							(1)the Federal energy efficiency resource standard established by this section—
								(A)establishes nationwide minimum levels of electricity and natural gas savings to be achieved through
			 utility efficiency programs, building energy codes, appliance standards,
			 and related efficiency measures; and
								(B)rewards energy-saving improvements achieved through—
									(i)end-use energy efficiency upgrades;
									(ii)reduced losses in transmission and distribution of energy; and
									(iii)fuel-switching, to the extent that the switching results in reduced primary energy use; and
									(2)in light of the cost-effective energy efficiency opportunities that exist across the United States
			 in every sector of the economy, retail electricity suppliers, retail
			 natural gas suppliers, and States should—
								(A)consider energy efficiency as a resource in utility planning and procurement activities; and
								(B)seek to achieve all energy efficiency that is available at lower cost than other energy supply
			 options.
								(b)DefinitionsIn this section:
							(1)AffiliateThe term affiliate when used in relation to a person, means another person that owns or controls, is owned or
			 controlled by, or is under common ownership control with, that person, as
			 determined under regulations promulgated by the Secretary.
							(2)ASHRAE, ansi, and iesnaThe terms ASHRAE, ANSI, and IESNA mean the American Society of Heating, Refrigerating and Air Conditioning Engineers, the American
			 National Standards Institute, and the Illuminating Engineering Society of
			 North America, respectively.
							(3)Base quantity
								(A)In generalThe term base quantity, with respect to a retail electricity supplier or retail natural gas supplier, means, for each
			 calendar year for which a performance standard is established under
			 subsection (d), the average annual quantity of electricity or natural gas
			 delivered by the retail electricity supplier or retail natural gas
			 supplier to retail customers during the 3 calendar years immediately
			 preceding the year that compliance is required under subsection (d)(1).
								(B)ExclusionThe term base quantity, with respect to a retail natural gas supplier, does not include natural gas delivered for
			 purposes of electricity generation.
								(4)CHP savingsThe term CHP savings means—
								(A)CHP system savings from a combined heat and power system that commences operation after the date of
			 enactment of this section; and
								(B)the increase in CHP system savings from upgrading or replacing, after the date of enactment of this
			 section, a combined heat and power system that commenced operation on or
			 before the date of enactment of this section.
								(5)CHP system savingsThe term CHP system savings means the electric output, and the electricity saved due to the mechanical output, of a combined
			 heat and power system, adjusted to reflect any increase in fuel
			 consumption by that system as compared to the fuel that would have been
			 required to produce an equivalent useful thermal energy output in a
			 separate thermal-only system, as determined in accordance with regulations
			 promulgated by the Secretary.
							(6)Codes and standards savings
								(A)In generalThe term codes and standards savings means a reduction in end-use electricity or natural gas consumption by a retail electricity
			 supplier or in the service territory of a retail natural gas supplier as a
			 result of the adoption and implementation, after the date of enactment of
			 this section, of new or revised appliance and equipment efficiency
			 standards or building energy codes.
								(B)BaselinesIn calculating codes and standards savings under subparagraph (A)—
									(i)the baseline for calculating savings from building codes shall be the more stringent of—
										(I)
											(aa)the 2009 International Energy Conservation Code for residential buildings; or
											(bb)the ASHRAE/ANSI/IESNA Standard 90.1–2007 for commercial buildings; or
											(II)the applicable State building code in effect on the date of enactment of this section; and
										(ii)the baseline for calculating savings from appliance standards shall be the average efficiency of
			 new appliances in the applicable one or more categories prior to the
			 adoption and implementation of the new standard.
									(7)Combined heat and power systemThe term combined heat and power system means a system that uses the same energy source both for the generation of electrical or
			 mechanical power and the production of steam or another form of useful
			 thermal energy, if—
								(A)the system meets any requirements relating to efficiency and other operating characteristics that
			 the Secretary promulgates by regulation; and
								(B)the net wholesale sales of electricity by a facility does not exceed 50 percent of total annual
			 electric generation by the facility.
								(8)Cost-effectiveThe term cost-effective, with respect to an energy efficiency measure, means that the measure achieves a net present value
			 of economic benefits over the life of the measure, both directly to the
			 energy consumer and to the economy, that is greater than the net present
			 value of the cost of the measure over the life of the measure, both
			 directly to the energy consumer and to the economy, using the societal
			 benefit-cost test calculated using the weighted average utility cost of
			 capital as the discount rate.
							(9)Customer facility savingsThe term customer facility savings means a reduction in end-use electricity or natural gas consumption (including waste heat energy
			 savings) at a facility of an end-use consumer of electricity or natural
			 gas served by a retail electricity supplier or natural gas supplier, as
			 compared to—
								(A)in the case of a new facility, consumption at a reference facility of average efficiency;
								(B)in the case of an existing facility, consumption at the facility during a base period of not less
			 than 1 year;
								(C)in the case of new equipment that replaces existing equipment at the end of the useful life of the
			 existing equipment, consumption by new equipment of average efficiency of
			 the same equipment type, except that customer savings under this
			 subparagraph shall not be counted towards customer savings under
			 subparagraph (A) or (B); and
								(D)in the case of new equipment that replaces existing equipment with remaining useful life—
									(i)consumption of the existing equipment for the remaining useful life of the equipment; and
									(ii)thereafter, consumption of new equipment of average efficiency.
									(10)Electricity savingsThe term electricity savings means reductions in electricity consumption achieved through measures implemented after the date
			 of enactment of this section, as determined in accordance with regulations
			 promulgated by the Secretary, that are limited to—
								(A)customer facility savings of electricity, adjusted to reflect any associated increase in fuel
			 consumption at the facility;
								(B)reductions in distribution system losses of electricity achieved by a retail electricity supplier,
			 as compared to losses attributable to new or replacement distribution
			 system equipment of average efficiency, as defined in regulations
			 promulgated by the Secretary;
								(C)CHP savings;
								(D)codes and standards savings of electricity; and
								(E)fuel switching energy savings that results in net savings of electricity.
								(11)Fuel switching energy savings
								(A)In generalThe term fuel-switching energy savings means net energy savings, calculated in accordance with subparagraph (B), from end-user switches
			 from 1 energy source to another, as determined in accordance with
			 regulations promulgated by the Secretary.
								(B)CalculationFor purposes of calculating fuel-switching net energy savings—
									(i)electricity use shall be evaluated based on the average quantity of fuel burned at a power plant to
			 provide each kilowatt hour of electricity;
									(ii)electricity and natural gas use shall include losses in the transmission and distribution system;
			 and
									(iii)fuel-switching that is not cost-effective to the end-user shall not be counted.
									(12)Natural gas savingsThe term natural gas savings means reductions in natural gas consumption from measures implemented after the date of enactment
			 of this section, as determined in accordance with regulations promulgated
			 by the Secretary, that are limited to—
								(A)customer facility savings of natural gas, adjusted to reflect any associated increase in
			 electricity consumption or consumption of other fuels at the facility;
								(B)reductions in leakage, operational losses, and consumption of natural gas fuel to operate a gas
			 distribution system, achieved by a retail natural gas supplier, as
			 compared to similar leakage, losses, and consumption during a base period
			 of not less than 1 year;
								(C)codes and standards savings of natural gas; and
								(D)fuel switching energy savings that results in net savings of natural gas.
								(13)Power poolThe term power pool means an association of two or more interconnected electric systems that have entered into an
			 agreement to coordinate operations and planning for improved reliability
			 and efficiencies, including a Regional Transmission Organization or an
			 Independent System Operator, as determined by the Secretary.
							(14)Reporting periodThe term reporting period means—
								(A)calendar year 2015; and
								(B)each successive 2-calendar-year period thereafter.
								(15)Retail electricity supplier
								(A)In generalThe term retail electricity supplier means, for any given calendar year, an electric utility that sells not less than 1,000,000
			 megawatt hours of electric energy to electric consumers for purposes other
			 than resale during the preceding calendar.
								(B)Inclusions and limitationsFor purposes of determining whether an electric utility qualifies as a retail electricity supplier
			 under subparagraph (A)—
									(i)deliveries by any affiliate of an electric utility to electric consumers for purposes other than
			 resale shall be considered to be deliveries by the electric utility; and
									(ii)deliveries by any electric utility to a lessee, tenant, or affiliate of the electric utility shall
			 not be considered to be deliveries to electric consumers.
									(16)Retail natural gas supplier
								(A)In generalThe term retail natural gas supplier means, for any given calendar year, a local distribution company (as defined in section 2 of the
			 Natural Gas Policy Act of 1978 (15 U.S.C. 3301)), that delivered to
			 natural gas consumers more than 5,000,000,000 cubic feet of natural gas
			 for purposes other than resale during the preceding calendar year.
								(B)Inclusions and limitationsFor purposes of determining whether a person qualifies as a retail natural gas supplier under
			 subparagraph (A)—
									(i)deliveries of natural gas by any affiliate of a local distribution company to consumers for
			 purposes other than resale shall be considered to be deliveries by the
			 local distribution company; and
									(ii)deliveries of natural gas to a lessee, tenant, or affiliate of a local distribution company shall
			 not be considered to be deliveries to natural gas consumers.
									(17)Third-party efficiency providerThe term third-party efficiency provider means any retailer, building owner, energy service company, financial institution or other
			 commercial, industrial or nonprofit entity that is capable of providing
			 electricity savings or natural gas savings in accordance with subsections
			 (e) and (f).
							(18)Waste heat energy savings
								(A)In generalThe term waste heat energy savings means a reduction in electricity or natural gas consumption that results from a modification of an
			 industrial or commercial system that commenced operation before the date
			 of enactment of this section, in order to recapture electrical,
			 mechanical, or thermal energy that would otherwise be wasted, as
			 determined in accordance with regulations promulgated by the Secretary.
								(B)InclusionSuch savings shall be included as part of customer facility savings.
								(c)Establishment of program
							(1)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall, by
			 regulation, establish a program to implement and enforce the requirements
			 of this section, including by—
								(A)establishing measurement and verification procedures and standards under subsection (f);
								(B)establishing requirements under which retail electricity suppliers and retail natural gas suppliers
			 shall—
									(i)demonstrate, document, and report the compliance of the retail electricity suppliers and retail
			 natural gas suppliers with the performance standards under subsection (d);
			 and
									(ii)estimate the impact of the standards on current and future electricity and natural gas use in the
			 service territories of the suppliers; and
									(C)establishing requirements governing applications for, and implementation of, delegated State
			 administration under subsection (h).
								(2)Coordination with state programsIn establishing and implementing this section, the Secretary shall, to the maximum extent
			 practicable, preserve the integrity and incorporate best practices of
			 existing State energy efficiency programs.
							(d)Performance standards
							(1)Compliance obligationNot later than May 1 of the calendar year immediately following each reporting period—
								(A)each retail electricity supplier shall submit to the Secretary a report, in accordance with
			 regulations promulgated by the Secretary, demonstrating that the retail
			 electricity supplier has achieved annual electricity savings (adjusted to
			 account for any attrition of savings measures implemented in prior years)
			 in each calendar year that are equal to the applicable percentage,
			 established under paragraph (2), (3), or (4), of the base quantity of the
			 retail electricity supplier; and
								(B)each retail natural gas supplier shall submit to the Secretary a report, in accordance with
			 regulations promulgated by the Secretary, demonstrating that it has
			 achieved cumulative natural gas savings (adjusted to account for any
			 attrition of savings measures implemented in prior years) in each calendar
			 year that are equal to the applicable percentage, established under
			 paragraph (2), (3), or (4), of the base quantity of such retail natural
			 gas supplier, subject to business-as-usual consumption projections
			 calculated in accordance with subsection (f)(1)(P).
								(2)Standards for 2015 through 2025For each of calendar years 2015 through 2025, the applicable percentages are as follows:
								
									
											Calendar YearCumulative Electricity Savings PercentageCumulative Natural Gas Savings Percentage
										
											2015 1.00 0.50
											2016 2.00 1.25
											2017 3.00 2.00
											2018 4.25 3.00
											2019 5.50 4.00
											2020 7.00 5.00
											2021 8.50 6.00
											2022 10.00 7.00
											2023 11.50 8.00
											2024 13.25 9.00
											2025 15.0010.00.
							(3)Subsequent years
								(A)Calendar years 2026 through 2040Not later than December 31, 2023, the Secretary shall promulgate regulations establishing
			 performance standards (expressed as applicable percentages of base
			 quantity for both cumulative electricity savings and cumulative natural
			 gas savings) for each of calendar years 2026 through 2040.
								(B)Subsequent extensionsExcept as provided in subparagraph (A), not later than December 31 of the penultimate reporting
			 period for which performance standards have been established under this
			 paragraph, the Secretary shall promulgate regulations establishing
			 performance standards (expressed as applicable percentages of base
			 quantity for both cumulative electricity savings and cumulative natural
			 gas savings) for the 10-calendar-year period following the last calendar
			 year for which performance standards previously were established.
								(C)RequirementsThe Secretary shall establish standards under this paragraph at levels reflecting the maximum
			 achievable level of cost-effective energy efficiency potential, taking
			 into account—
									(i)cost-effective energy savings achieved by leading retail electricity suppliers and retail natural
			 gas suppliers;
									(ii)opportunities for new codes and standard savings;
									(iii)technology improvements; and
									(iv)other indicators of cost-effective energy efficiency potential.
									(D)Minimum percentageIn no case shall the applicable percentages for any calendar year be less than the applicable
			 percentages for calendar year 2025 (including any increase in the standard
			 for calendar year 2025 established pursuant to paragraph (4)).
								(4)Midcourse review and adjustment of standards
								(A)In generalNot later than December 31, 2020, and at 10-year intervals thereafter, the Secretary shall—
									(i)review the most recent standards established under paragraph (2) or (3); and
									(ii)increase the standards by regulation if the Secretary determines that additional cost-effective
			 energy efficiency potential is achievable, taking into account the
			 requirements described in paragraph (3)(C).
									(B)Lead timeIf the Secretary revises standards under this paragraph, the regulations shall provide adequate
			 lead time to ensure that compliance with the increased standards is
			 feasible.
								(5)Delay of submission for first reporting period
								(A)In generalNotwithstanding paragraphs (1) and (2), for the 2015 reporting period, the Secretary may accept a
			 request from a retail electricity supplier or a retail natural gas
			 supplier to delay the required submission of documentation of all or part
			 of the required savings for up to 2 years.
								(B)Plan for complianceThe request for delay under subparagraph (A) shall include a plan for coming into full compliance
			 by the end of the 2016–2017 reporting period.
								(6)Applying unused savings to future yearsIf savings achieved in a year exceed the performance standards specified in this subsection, any
			 savings in excess of the performance standards may be applied toward
			 performance standards specified for future years.
							(e)Transfers of electricity or natural gas savings
							(1)Bilateral contracts for savings transfersSubject to the limitations of this subsection, a retail electricity supplier or retail natural gas
			 supplier may use electricity savings or natural gas savings purchased
			 pursuant to a bilateral contract from another retail electricity supplier
			 or retail natural gas supplier, a State, or a third-party efficiency
			 provider to meet the applicable performance standard under subsection (d).
							(2)RequirementsElectricity savings or natural gas savings purchased and used for compliance under this subsection
			 shall be—
								(A)measured and verified in accordance with subsection (f);
								(B)reported in accordance with subsection (d); and
								(C)achieved within the same State as is served by the retail electricity supplier or retail natural
			 gas supplier.
								(3)ExceptionNotwithstanding paragraph (2)(C), a State regulatory authority may authorize a retail electricity
			 supplier or a retail natural gas supplier regulated by the State
			 regulatory authority to purchase savings achieved in a different State,
			 if—
								(A)the savings are achieved within the same power pool; and
								(B)the State regulatory authority that regulates the purchaser oversees the measurement and
			 verification of the savings pursuant to the procedures and standards
			 applicable in the State in which the purchaser is located.
								(4)Regulatory approvalNothing in this subsection limits or affects the authority of a State regulatory authority to
			 require a retail electricity supplier or retail natural gas supplier that
			 is regulated by the State regulatory authority to obtain the authorization
			 or approval of the State regulatory authority of a contract for transfer
			 of electricity savings or natural gas savings under this paragraph.
							(5)LimitationsTo optimize the achievement of cost-effective efficiency potential, the Secretary may prescribe
			 such limitations as the Secretary determines appropriate with respect to
			 the proportion of the compliance obligation of a retail electricity or
			 natural gas supplier under the applicable performance standards under
			 subsection (d) that may be met using electricity savings or natural gas
			 savings that are purchased under this subsection.
							(f)Measurement and verification of savingsThe regulations promulgated pursuant to subsection (c) shall include—
							(1)procedures and standards for defining and measuring electricity savings and natural gas savings
			 that can be counted towards the performance standards established under
			 subsection (d), that shall—
								(A)specify the types of energy efficiency and energy conservation measures that can be counted;
								(B)require that energy consumption estimates for customer facilities or portions of facilities in the
			 applicable base and current years be adjusted, as appropriate, to account
			 for changes in weather, level of production, and building area;
								(C)account for the useful life of measures;
								(D)include assigned savings values for specific, commonly used measures;
								(E)allow for savings from a program to be estimated based on extrapolation from a representative
			 sample of participating customers;
								(F)include procedures for calculating and documenting CHP savings, fuel-switching energy savings, and
			 waste heat energy savings;
								(G)establish methods for calculating codes and standards energy savings, including the use of verified
			 compliance rates;
								(H)include procedures for calculating and documenting—
									(i)customer facility savings and reductions in distribution system losses of electricity and natural
			 gas that are achieved as a result of smart grid deployment, as described
			 in section 1301 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17381); and
									(ii)reductions in natural gas distribution system losses attributable to pipeline repair and
			 replacement programs;
									(I)count only measures and savings that are additional to business-as-usual customer purchase
			 practices;
								(J)ensure that the retail electricity supplier or retail natural gas supplier claiming the electricity
			 savings or natural gas savings, including codes and standards savings,
			 played a significant role in achieving the savings (including through the
			 activities of a designated agent of the supplier or through the purchase
			 of transferred electricity savings or natural gas savings);
								(K)avoid double-counting of savings used for compliance with this section, including transferred
			 savings;
								(L)include electricity savings or natural gas savings from programs administered by the retail
			 electric supplier or natural gas supplier that are funded by Federal,
			 State, or other sources;
								(M)credit large customer self-directed electricity savings or natural gas savings to the retail
			 electricity supplier or the retail natural gas supplier if the large
			 customers receive incentives or rate reductions from the retail supplier
			 for self-directed energy efficiency improvements;
								(N)include procedures for counting electricity savings and natural gas savings achieved by solar water
			 heating, solar light pipe technology, geothermal heat pumps, and other
			 technologies utilizing renewable resources that reduce on-site energy use;
								(O)in any State in which the State regulatory authority has designated one or more entities to
			 administer electric ratepayer-funded efficiency programs approved by the
			 State regulatory authority, provide that electricity savings and natural
			 gas savings achieved through the programs shall be distributed
			 proportionally among retail electric suppliers and retail natural gas
			 suppliers; and
								(P)include guidance for utilities to calculate and document business-as-usual consumption projections;
			 and
								(2)procedures and standards for third-party verification of reported electricity savings or natural
			 gas savings.
							(g)Enforcement and judicial review
							(1)Review of retail supplier reports
								(A)In generalThe Secretary shall review each report submitted to the Secretary by a retail electricity supplier
			 or retail natural gas supplier under subsection (d) to verify that the
			 applicable performance standards under subsection (d) have been met.
								(B)ExclusionIn determining compliance with the applicable performance standards under subsection (d), the
			 Secretary shall exclude reported electricity savings or natural gas
			 savings that are not adequately demonstrated and documented, in accordance
			 with the regulations promulgated under subsections (d), (e), and (f).
								(2)Penalty for failure to document adequate savingsIf a retail electricity supplier or a retail natural gas supplier fails to demonstrate compliance
			 with an applicable performance standard under subsection (d), or to pay to
			 the State an applicable alternative compliance payment under subsection
			 (h)(4), the Secretary shall assess against the retail electricity supplier
			 or retail natural gas supplier a civil penalty for each failure in an
			 amount equal to, as adjusted for inflation in accordance with such
			 regulations as the Secretary may promulgate—
								(A)$100 per megawatt hour of electricity savings or alternative compliance payment that the retail
			 electricity supplier failed to achieve or make, respectively; or
								(B)$10 per million Btu of natural gas savings or alternative compliance payment that the retail
			 natural gas supplier failed to achieve or make, respectively.
								(3)Offsetting state penaltiesThe Secretary shall reduce the amount of any penalty under paragraph (2) by the amount paid by the
			 relevant retail electricity supplier or retail natural gas supplier to a
			 State for failure to comply with the requirements of a State energy
			 efficiency resource standard during the same compliance period, if the
			 State standard—
								(A)is comparable in type to the Federal standard established under this section; and
								(B)is more stringent than the applicable performance standards under subsection (d).
								(4)Enforcement proceduresThe Secretary shall assess a civil penalty, as provided under paragraph (2), in accordance with the
			 procedures described in section 333(d) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6303(d)).
							(5)Judicial review
								(A)In generalAny person adversely affected by a final action taken by the Secretary under this section, other
			 than the assessment of a civil penalty, may use the procedures for review
			 described in section 336(b) of the Energy Policy and Conservation Act (42
			 U.S.C. 6306(b)).
								(B)ReferenceIn this paragraph, references to a rule in section 336(b) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6306(b)) shall be considered to refer also to all other final
			 actions of the Secretary under this section other than the assessment of a
			 civil penalty.
								(h)State administration
							(1)In generalUpon receipt of an application from the Governor of a State (including the Mayor of the District of
			 Columbia), the Secretary may delegate to the State responsibility for
			 administering this section within the territory of the State if the
			 Secretary determines that the State will implement an energy efficiency
			 program that meets or exceeds the requirements of this section, including—
								(A)achieving electricity savings and natural gas savings that are at least as great as those required
			 under the applicable performance standards established under subsection
			 (d);
								(B)reviewing reports and verifying electricity savings and natural gas savings achieved in the State
			 (including savings transferred from outside the State); and
								(C)collecting any alternative compliance payments under paragraph (4) and using the payments to
			 implement cost-effective efficiency programs.
								(2)Secretarial determinationNot later than 180 days after the date on which a complete application is received by the
			 Secretary, the Secretary shall make a substantive determination approving
			 or disapproving a State application, after public notice and comment.
							(3)Alternative measurement and verification procedures and standardsAs part of an application submitted under paragraph (1), a State may request to use alternative
			 measurement and verification procedures and standards from the procedures
			 and standards described in subsection (f), if the State demonstrates that
			 the alternative procedures and standards provide a level of accuracy of
			 measurement and verification that are at least equivalent to the Federal
			 procedures and standards under subsection (f).
							(4)Alternative compliance payments
								(A)In generalAs part of an application submitted under paragraph (1), a State may permit retail electricity
			 suppliers or retail natural gas suppliers to pay to the State, by not
			 later than April 1 of the calendar year immediately following the
			 applicable reporting period, an alternative compliance payment in an
			 amount equal to, as adjusted for inflation in accordance with such
			 regulations as the Secretary may promulgate, not less than—
									(i)$50 per megawatt hour of electricity savings needed to make up any deficit with regard to a
			 compliance obligation under the applicable performance standard; or
									(ii)$5 per million Btu of natural gas savings needed to make up any deficit with regard to a compliance
			 obligation under the applicable performance standard.
									(B)Use of paymentsAlternative compliance payments collected by a State under subparagraph (A) shall be used by the
			 State to administer the delegated authority of the State under this
			 section and to implement cost-effective energy efficiency programs that—
									(i)to the maximum extent practicable, achieve electricity savings and natural gas savings in the State
			 sufficient to make up the deficit associated with the alternative
			 compliance payments; and
									(ii)can be measured and verified in accordance with the applicable procedures and standards under
			 subsection (f) or paragraph (3), as applicable.
									(5)Review of state implementation
								(A)Periodic reviewEvery 2 years, the Secretary shall review State implementation of this section for conformance with
			 the requirements of this section in approximately ½ of the States that have received approval under this subsection to administer the program, so that
			 each State shall be reviewed at least every 4 years.
								(B)ReportTo facilitate the review under subparagraph (A), the Secretary may require the State to submit a
			 report demonstrating the conformance of the State with the requirements of
			 this section, including—
									(i)reports submitted by retail electricity suppliers and retail natural gas suppliers to the State
			 demonstrating compliance with applicable performance standards;
									(ii)the impact of the standards on projected electricity and natural gas demand within the State;
									(iii)an accounting of the use of alternative compliance payments by the State and the resulting
			 electricity savings and natural gas savings achieved; and
									(iv)any other information that the Secretary determines appropriate.
									(C)Review upon petitionNotwithstanding subparagraph (A), upon receipt of a public petition containing credible allegation
			 of substantial deficiencies, the Secretary shall promptly review the State
			 implementation of delegated authority under this section.
								(D)Deficiencies
									(i)In generalIn completing a review under this paragraph, if the Secretary finds deficiencies, the Secretary
			 shall—
										(I)notify the State of the deficiencies;
										(II)direct the State to correct the deficiencies; and
										(III)require the State to report to the Secretary on progress made by not later than 180 days after the
			 date on which the State receives notice under subclause (I).
										(ii)Substantial deficienciesIf the deficiencies are substantial, the Secretary shall—
										(I)disallow the reported electricity savings or natural gas savings that the Secretary determines are
			 not credible due to deficiencies;
										(II)re-review the State not later than 2 years after the date on which the original review was
			 completed; and
										(III)if substantial deficiencies remain uncorrected after the review provided for under subclause (II),
			 revoke the authority of the State to administer the program established
			 under this section.
										(6)Calls for revision of State applicationsAs a condition of maintaining the delegated authority of a State to administer this section, the
			 Secretary may require a State to submit a revised application under
			 paragraph (1) if the Secretary has—
								(A)promulgated new or revised performance standards under subsection (d);
								(B)promulgated new or substantially revised measurement and verification procedures and standards
			 under subsection (f); or
								(C)otherwise substantially revised the program established under this section.
								(7)Cost recovery, fixed cost recovery and shareholder incentivesState utility regulatory commissions are encouraged to review the rules and regulations of the
			 commission to ensure that utilities under the jurisdiction of the
			 commission can—
								(A)recover the direct costs of energy efficiency programs;
								(B)fully recover authorized fixed costs, including lost margins from lower annual sales due to energy
			 efficiency programs; and
								(C)earn an incentive for shareholders if the energy efficiency standards are achieved.
								(i)Information and reportsIn accordance with section 13 of the Federal Energy Administration Act of 1974 (15 U.S.C. 772), the
			 Secretary may require any retail electricity supplier, retail natural gas
			 supplier, third-party efficiency provider, or any other entity that the
			 Secretary determines appropriate, to provide any information the Secretary
			 determines appropriate to carry out this section.
						(j)State lawNothing in this section diminishes or qualifies any authority of a State or political subdivision
			 of a State to adopt or enforce any law or regulation respecting
			 electricity savings or natural gas savings, including any law or
			 regulation establishing energy efficiency requirements that are more
			 stringent than those under this section, except that no State law or
			 regulation shall relieve any person of any requirement otherwise
			 applicable under this section..
			6.Program review
			(a)National academy of sciences reviewThe Secretary of Energy shall enter into a contract with the National Academy of Sciences under
			 which the Academy shall, not later than July 1, 2019, and every 10 years
			 thereafter, submit to Congress, the Federal Energy Regulatory Commission,
			 and the Secretary of Energy a comprehensive evaluation of all aspects of
			 the programs established under this Act and under sections 610 and 611 of
			 the Public Utility Regulatory Policies Act of 1978 (as added by this Act),
			 including—
				(1)an evaluation of the effectiveness of the programs, including the specific design elements of the
			 programs, in increasing the efficiency of retail natural gas and
			 electricity distribution and consumption and increasing the deployment of
			 renewable electricity capacity;
				(2)the opportunities for additional technologies and sources of efficiency and renewable electricity
			 that have emerged since the date of enactment of this Act;
				(3)the impact of the programs on the reliability of electricity and natural gas supply;
				(4)the net benefits or costs of the programs to the United States and the States, including—
					(A)the effects on electricity and natural gas demand and prices;
					(B)the economic development benefits of investment;
					(C)environmental costs and benefits;
					(D)the impacts on public health and health care costs; and
					(E)avoided costs related to environmental and congestion mitigation investments that otherwise would
			 have been required;
					(5)an assessment of the benefits and costs of increasing the performance standards established under
			 section 611(d) of the Public Utility Regulatory Policies Act of 1978 (as
			 added by this Act);
				(6)the feasibility, advantages, and disadvantages of alternative models for demonstrating compliance
			 with a Federal energy efficiency resource standard, including—
					(A)establishing a national trading system for energy efficiency credits; or
					(B)demonstrating compliance through actual reductions in delivery or sales of electricity and natural
			 gas, rather than on program savings; and
					(7)recommendations regarding potential changes to this section, to regulations and procedures for
			 implementing this section, or to related public policies.
				(b)Recommendations to CongressNot later than January 1, 2020, and every 10 years thereafter, the Secretary of Energy shall submit
			 to the Committee on Energy and Commerce of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 making recommendations for modifications and improvements to the programs
			 established under this Act and under sections 610 and 611 of the Public
			 Utility Regulatory Policies Act of 1978 (as added by this Act), including
			 an explanation of the inconsistencies, if any, between the recommendations
			 of the Secretary of Energy and the recommendations included in the
			 evaluation of the National Academy of Sciences under paragraph (1).
			7.Conforming amendmentThe table of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601)
			 is amended by adding at the end of the items relating to title VI the
			 following:
			
				
					Sec. 609. Rural and remote communities electrification grants.
					Sec. 610. Federal renewable electricity standard.
					Sec. 611. Federal energy efficiency resource standard for retail electricity and natural gas
			 suppliers..
		
